DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. The following is a Final Office Action in response to applicant’s arguments filed on December 28, 2020

Claim 9 is cancelled
Claims 1-8 and 10-20 are pending 


Response to Arguments
1.) Applicant’s argument(s) filed on 12/28/2020 regarding 35 U.S.C. 112(b) rejection of claim 13 has been fully considered and is persuasive. Therefore, the rejection is withdrawn.

2.) Applicant’s amendment to claims 1, 13, and 18 filed on December 28, 2020 regarding “identifying via a processor a second user account, associated with a second subdomain of the on-demand database system, the first user account including a first user identifier unique to the first subdomain…” necessitated the new ground(s) of rejection presented in this Office action. Therefore, Applicant's arguments with respect 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.) Claims 1, 2, 4, 6-8, 10-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130086670, Vangpat in view of US 20090037492, Baitalmal	In regards to claim 1, Vangpat teaches a method comprising: 	the first user account including a first user identifier unique to the first subdomain, the request identifying a designated personal communications address external to the  (see US 20130086670, Vangpat, para. 0022 and 0026, where the 3rd party account[i.e. 1st user account] on a 1st subdomain, that’s accessed by a client using credentials, may redirect the requesting client to a host system that is external to the third party system specified by a URL address); 	identifying via a processor a second user account associated with a second subdomain of the on-demand database system (see US 20130086670, Vangpat, para. 0014, where a client’s ability to log on to a host account[i.e. 2nd account] from a third party account implies identification of the 2nd account by the third party), the first user account including a first user identifier unique to the first subdomain(see US 20130086670, Vangpat, para. 0014, 0026 and fig. 1, where a user identifies a third party account[i.e. 1st user account] via the client device and inputs credentials[i.e. 1st user unique identifier] to access the third party account, wherein both the host and third party may exist on different subdomains), the second user account being associated with the designated personal communications address (see US 20130086670, Vangpat, para. 0022, where a URL indicates the address of the host system having the host account[i.e. 2nd account]); and 	 	creating the first user account using personal information retrieved from the second user account(see US 20130086670, Vangpat, para. 0016-0017, where an apex class is used to create a registration handler that can uses a map[i.e. mapped to a user in the host system] of attribute information to create third party user accounts to be used for a host, wherein the user attributes may be mapped to a username, identifier, email address, etc), the first user account being linked to (see US 20130086670, Vangpat, para. 0018, where a user may link a third party account and a host account) 	Vangpat does not teach a receiving a request to create a first user account associated with a first subdomain of an on-demand database system; 	However, Baitalmal teaches a receiving a request to create a first user account(see US 20090037492, Baitalmal, para. 0103 and fig. 64B, where an implicit request is received to generate an account) associated with a first subdomain of an on-demand database system(see US 20090037492, Baitalmal, para. 0407, where an account is associated with an on demand service). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Vangpat with the teaching of Baitalmal because a user would have been motivated to enhance interoperability between application interactions, taught by Vangpat, by applying Baitalmal’s teaching of data synchronization between different web-based applications (see Baitalmal, para. 0010)
 	In regards to claim 2, the combination of Vangpat and Baitalmal teach the method recited in claim 1, wherein the first subdomain corresponds with a first client of the on-demand database system(see US 20090037492, Baitalmal, para. 0407 and 0515, where an application is provisioned[e.g. from a database] on demand to user accounts having sub-domains), and wherein the second subdomain corresponds with a second client of the on-demand database system(see US 20090037492, Baitalmal, para. 0407, 0427 and 0515, where an application is provisioned[e.g. from a database] on demand to user accounts having sub-domains), and wherein the first and second user accounts are associated with an employee of the first and second clients(see US 20090037492, Baitalmal, para. 0399 and 0417, where user accounts are associated with a user, wherein users may be part of an organization[i.e. employees]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Vangpat with the teaching of Baitalmal because a user would have been motivated to enhance interoperability between application interactions, taught by Vangpat, by applying Baitalmal’s teaching of data synchronization between different web-based applications (see Baitalmal, para. 0010) 	In regards to claim 4, the combination of Vangpat and Baitalmal teach the method recited in claim 1, wherein the on-demand database system includes a multitenant database system (see US 20090037492, Baitalmal, para. 0393, where hosting infrastructure servers are part of a multi-tenant licensing system, wherein the servers provide account management services and databases). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Vangpat with the teaching of Baitalmal because a user would have been motivated to enhance interoperability between application interactions, taught by Vangpat, by applying Baitalmal’s teaching of data synchronization between different web-based applications (see Baitalmal, para. 0010)
(see US 20090037492, Baitalmal, para. 0025, in response to a request, an account is identified and verified). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Vangpat with the teaching of Baitalmal because a user would have been motivated to enhance interoperability between application interactions, taught by Vangpat, by applying Baitalmal’s teaching of data synchronization between different web-based applications (see Baitalmal, para. 0010)
 	In regards to claim 7 the combination of Vangpat and Baitalmal teach the method recited in claim 6, wherein the method further comprises:receiving a verification response message from the designated personal communications address via the communications interface(see US 20090037492, Baitalmal, para. 0025 and 0030, in response to verification, a license term[i.e. response message] is generated and distributed with an application). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Vangpat with the teaching of Baitalmal because a user would have been motivated to enhance interoperability between application interactions, taught by Vangpat, by applying Baitalmal’s teaching of  (see Baitalmal, para. 0010)
 	In regards to claim 8 the combination of Vangpat and Baitalmal teach the method recited in claim 6, wherein the designated personal communications address includes an address selected from the group consisting of: a telephone number, an email address, a social media account identifier, and an instant messaging account identifier(see US 20090037492, Baitalmal, para. 0257, where contact information may include a phone number and email address). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Vangpat with the teaching of Baitalmal because a user would have been motivated to enhance interoperability between application interactions, taught by Vangpat, by applying Baitalmal’s teaching of data synchronization between different web-based applications (see Baitalmal, para. 0010)
 	In regards to claim 10, the combination of Vangpat and Baitalmal teach the method recited in claim 1, wherein the personal information includes configuration information designating a configuration of the on-demand database system for use by a user associated with the second user account(see US 20090037492, Baitalmal, para. 0280, where an application server[i.e. database] incorporates user information that includes credential information sufficient for authenticating a user in order to grant permission to a user). 	It would have been obvious to one of ordinary skill in the art before the effective  (see Baitalmal, para. 0010)
 	In regards to claim 11, the combination of Vangpat and Baitalmal teach the method recited in claim 1, wherein the personal information includes bibliographic information describing a user associated with the second user account(see US 20090037492, Baitalmal, fig. 4, where a user record stores user personal information that may describe a user’s office, department, and phone information). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Vangpat with the teaching of Baitalmal because a user would have been motivated to enhance interoperability between application interactions, taught by Vangpat, by applying Baitalmal’s teaching of data synchronization between different web-based applications (see Baitalmal, para. 0010)
 	In regards to claim 12, the combination of Vangpat and Baitalmal teach the method recited in claim 1, wherein the on-demand database system is configured to provide customer relations management services to a plurality of clients(see US 20090037492, Baitalmal, para. 0336, where a server out process performs identifying memberships relationships for users). (see Baitalmal, para. 0010)
 	In regards to claim 13, Vangpat teaches a computing system comprising: 	the first user account including a first user identifier unique to the first subdomain, the request identifying a designated personal communications address(see US 20130086670, Vangpat, para. 0022 and 0026, where the 3rd party account[i.e. 1st user account] on a 1st subdomain, that’s accessed by a client using credentials[i.e. user identifier], may redirect the requesting client to a host system that is external to the third party system specified by a URL address);	a processor identifying a second user account associated with a second subdomain of the on-demand database system (see US 20130086670, Vangpat, para. 0014, where a client’s ability to log on to a host account[i.e. 2nd account] from a third party account implies identification of the 2nd account by the third party), the first user account including a first user identifier unique to the first subdomain(see US 20130086670, Vangpat, para. 0014, 0026 and fig. 1, where a user identifies a third party account[i.e. 1st user account] via the client device and inputs credentials[i.e. 1st user unique identifier] to access the third party account, wherein both the host and third party may exist on different subdomains), the second user account being associated with the designated personal communications address (see US 20130086670, Vangpat, para. 0022, where a URL indicates the address of the host system having the host account[i.e. 2nd account]); and 	 	a database system storing information for the first user account, the first user account created using personal information retrieved from the second user account(see US 20130086670, Vangpat, para. 0016-0017, where an apex class is used to create a registration handler that can uses a map[i.e. mapped to a user in the host system] of attribute information to create third party user accounts to be used for a host, wherein the user attributes may be mapped to a username, identifier, email address, etc), the first user account being linked to the second user account (see US 20130086670, Vangpat, para. 0018, where a user may link a third party account and a host account) 	Vangpat does not teach a communication interface receiving a request to create a first user account associated with a first subdomain of an on-demand database system,  	However, Baitalmal teaches a communication interface receiving a request to create a first user account(see US 20090037492, Baitalmal, para. 0103 and fig. 64B, where an implicit request is received to generate an account) associated with a first subdomain of an on-demand database system(see US 20090037492, Baitalmal, para. 0407, where an account is associated with an on demand service) 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Vangpat with the teaching of Baitalmal because a user would have been motivated to enhance interoperability between application interactions, taught by Vangpat, by applying Baitalmal’s teaching of  (see Baitalmal, para. 0010) 	In regards to claim 14, the combination of Vangpat and Baitalmal teach the computing system recited in claim 13, wherein the first subdomain corresponds with a first client of the on-demand database system(see US 20090037492, Baitalmal, para. 0407 and 0515, where an application is provisioned[e.g. from a database] on demand to user accounts having sub-domains), and wherein the second subdomain corresponds with a second client of the on-demand database system(see US 20090037492, Baitalmal, para. 0407, 0427 and 0515, where an application is provisioned[e.g. from a database] on demand to user accounts having sub-domains), and wherein the first and second user accounts are associated with an employee of the first and second clients(see US 20090037492, Baitalmal, para. 0399 and 0417, where user accounts are associated with a user, wherein users may be part of an organization[i.e. employees]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Vangpat with the teaching of Baitalmal because a user would have been motivated to enhance interoperability between application interactions, taught by Vangpat, by applying Baitalmal’s teaching of data synchronization between different web-based applications (see Baitalmal, para. 0010)
 	In regards to claim 17 the combination of Vangpat and Baitalmal teach the computing system recited in claim 13, wherein the computing system is (see US 20090037492, Baitalmal, para. 0025, in response to a request, an account is identified and verified), wherein the designated personal communications address includes an address selected from the group consisting of: a telephone number, an email address, a social media account identifier, and an instant messaging account identifier(see US 20090037492, Baitalmal, para. 0257, where contact information may include a phone number and email address); and 	receive a verification response message from the designated personal communications address via the communications interface(see US 20090037492, Baitalmal, para. 0025 and 0030, in response to verification, a license term[i.e. response message] is generated and distributed with an application). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Vangpat with the teaching of Baitalmal because a user would have been motivated to enhance interoperability between application interactions, taught by Vangpat, by applying Baitalmal’s teaching of data synchronization between different web-based applications (see Baitalmal, para. 0010)
 	In regards to claim 18, Vangpat teaches a computer program product comprising computer-readable program code capable of being executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code comprising instructions configurable to cause the one or more processors to perform a (see US 20130086670, Vangpat, para. 0022 and 0026, where the 3rd party account[i.e. 1st user account] on a 1st subdomain, that’s accessed by a client using credentials, may redirect the requesting client to a host system that is external to the third party system specified by a URL address); 	identifying via one or more of the processors a second user account associated with a second subdomain of the on-demand database system(see US 20130086670, Vangpat, para. 0014, where a client’s ability to log on to a host account[i.e. 2nd account] from a third party account implies identification of the 2nd account by the third party), the first user account including a first user identifier unique to the first subdomain (see US 20130086670, Vangpat, para. 0014, 0026 and fig. 1, where a user identifies a third party account[i.e. 1st user account] via the client device and inputs credentials[i.e. 1st user unique identifier] to access the third party account, wherein both the host and third party may exist on different subdomains), the second user account being associated with the designated personal communications address(see US 20130086670, Vangpat, para. 0022, where a URL indicates the address of the host system having the host account[i.e. 2nd account]); and 	creating the first user account using personal information retrieved from the second user account(see US 20130086670, Vangpat, para. 0016-0017, where an apex class is used to create a registration handler that can uses a map[i.e. mapped to a user in the host system] of attribute information to create third party user accounts to be used for a host, wherein the user attributes may be mapped to a username, identifier, email address, etc), the first user account being linked to the second user accoun(see US 20130086670, Vangpat, para. 0018, where a user may link a third party account and a host account) 	Vangpat does not teach receiving a request to create a first user account account associated with a first subdomain of an on-demand database system, 	However, Baitalmal teaches receiving a request to create a first user account account(see US 20090037492, Baitalmal, para. 0103 and fig. 64B, where an implicit request is received to generate an account) associated with a first subdomain of an on-demand database system(see US 20090037492, Baitalmal, para. 0407, where an account is associated with an on demand service),. 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Vangpat with the teaching of Baitalmal because a user would have been motivated to enhance interoperability between application interactions, taught by Vangpat, by applying Baitalmal’s teaching of data synchronization between different web-based applications (see Baitalmal, para. 0010)
 	In regards to claim 19, the combination of Vangpat and Baitalmal teach the computer program product recited in claim 18, wherein the method further comprises: 	transmitting a verification request message to the designated personal communications address via a communications interface(see US 20090037492, Baitalmal, para. 0025, in response to a request, an account is identified and verified), wherein the designated personal communications address includes an (see US 20090037492, Baitalmal, para. 0257, where contact information may include a phone number and email address); and receiving a verification response message from the designated personal communications address via the communications interface(see US 20090037492, Baitalmal, para. 0025 and 0030, in response to verification, a license term[i.e. response message] is generated and distributed with an application). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Vangpat with the teaching of Baitalmal because a user would have been motivated to enhance interoperability between application interactions, taught by Vangpat, by applying Baitalmal’s teaching of data synchronization between different web-based applications (see Baitalmal, para. 0010)
2.) Claims 3, 5, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130086670, Vangpat in view of US 20090037492, Baitalmal and further in view of US 20160173475, Srinivasan
 	In regards to claim 3, the combination of Vangpat and Baitalmal teach the method recited in claim 1. The combination of Vangpat and Baitalmal do not teach wherein the first subdomain corresponds with a first service provided via the on-demand database system, and wherein the second subdomain corresponds with a second  (see US 20160173475, Srinivasan, para. 0202, where a domain’s sub-tree[i.e. sub-domains] are each associated with services). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Vangpat and Baitalmal with the teaching of Srinivasan because a user would have been motivated to use a multi-tenant identity management system, taught by Srinivasan, to provide individual services for the customer domains, taught by the combination of Vangpat and Baitalmal.(see Srinivasan, para. 0009)
 	In regards to claim 5, the combination of Vangpat and Baitalmal teach the method recited in claim 4. The combination of Vangpat and Baitalmal do not teach wherein the first and second subdomains correspond to first and second tenants within the multi-tenant database system 	However, Srinivasan teaches wherein the first and second subdomains correspond to first and second tenants within the multi-tenant database system(see US 20160173475, Srinivasan, para. 0150, where each database service may be a multi-tenant database system). 	It would have been obvious to one of ordinary skill in the art before the effective (see Srinivasan, para. 0009)
 	In regards to claim 15, the combination of Vangpat and Baitalmal teach the computing system recited in claim 13. The combination of Vangpat and Baitalmal do not teach wherein the first subdomain corresponds with a first service provided via the on-demand database system, and wherein the second subdomain corresponds with a second service provided via the on-demand database system, and wherein the first and second user accounts are associated with an end user of the first and second services 	However, Srinivasan teaches wherein the first subdomain corresponds with a first service provided via the on-demand database system, and wherein the second subdomain corresponds with a second service provided via the on-demand database system, and wherein the first and second user accounts are associated with an end user of the first and second services (see US 20160173475, Srinivasan, para. 0202, where a domain’s sub-tree[i.e. sub-domains] are each associated with services). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Vangpat and Baitalmal with the teaching of Srinivasan because a user would have been motivated to use a multi-tenant identity management system, taught by Srinivasan, to (see Srinivasan, para. 0009)
 	In regards to claim 16, the combination of Vangpat and Baitalmal teach the computing system recited in claim 13, wherein the on-demand database system includes a multi-tenant database system(see US 20090037492, Baitalmal, para. 0393, where hosting infrastructure servers are part of a multi-tenant licensing system, wherein the servers provide account management services and databases), and  	the combination of Vangpat and Baitalmal do not teach wherein the first and second subdomains correspond to first and second tenants within the muiti-tenant database system 	However, Srinivasan teaches wherein the first and second subdomains correspond to first and second tenants within the muiti-tenant database system (see US 20160173475, Srinivasan, para. 0150, where each database service may be a multi-tenant database system). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Vangpat and Baitalmal with the teaching of Srinivasan because a user would have been motivated to use a multi-tenant identity management system, taught by Srinivasan, to provide individual services for the customer domains, taught by the combination of Vangpat and Baitalmal.(see Srinivasan, para. 0009)
(see US 20090037492, Baitalmal, para. 0393, where hosting infrastructure servers are part of a multi-tenant licensing system, wherein the servers provide account management services and databases), and wherein the on-demand database system is configured to provide customer relations management services to a plurality of clients(see US 20090037492, Baitalmal, para. 0336, where a server out process performs identifying memberships relationships for users), 	the combination of Vangpat and Baitalmal do not teach wherein the first and second subdomains correspond to first and second tenants within the multi-tenant database system 	However, Srinivasan teaches wherein the first and second subdomains correspond to first and second tenants within the multi-tenant database system (see US 20160173475, Srinivasan, para. 0150, where each database service may be a multi-tenant database system),. 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Vangpat and Baitalmal with the teaching of Srinivasan because a user would have been motivated to use a multi-tenant identity management system, taught by Srinivasan, to provide individual services for the customer domains, taught by the combination of Vangpat and Baitalmal.(see Srinivasan, para. 0009)
CONCLUSION

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/GREGORY A LANE/                                              Examiner, Art Unit 2438                                                                                                                                                          


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438